Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about April 16, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed him on probation for a period of 12 months, unanimously reversed, as an exercise of discretion in the interest of justice, without costs, and the petition dismissed.
An adjournment in contemplation of dismissal would have been the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). In the underlying incident, the 14-year-old appellant punched another 14 year old once in the face, causing him to sustain a contusion. Appellant came from a stable home, and this incident was his first contact with the juvenile justice system. Appellant accepted full responsibility for his actions and demonstrated sincere remorse and insight into his misconduct. While appellant would have benefited from monitoring with regard to his attendance at school and his academic performance, this could have been provided under an ACD.
Since the period of the probation has now expired, we dismiss the petition. Concur — Acosta, J.P., Saxe, Moskowitz, Freedman and Manzanet-Daniels, JJ.